Citation Nr: 1518754	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee osteoarthritis, post-meniscectomy.

2. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis and torn meniscus.

3. Entitlement to a rating in excess of 10 percent for hypertension. 

4. Entitlement to a rating in excess of 10 percent for osteoarthritis with degenerative disc disease in the cervical spine (neck disability).

5. Entitlement to a compensable rating from October 1, 2007 to October 2, 2010 and in excess of 10 percent from October 2, 2010 forward for osteoarthritis of the thoracolumbar spine (low back disability).

6. Entitlement to a compensable rating for bilateral lower extremity radiculopathy/sciatica.

7. Entitlement to a compensable rating for bilateral upper extremity radiculopathy/sciatica.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 2007.  His DD 214 also lists 11 months and 11 days of prior active service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran and his wife testified before a Decision Review Officer at the RO in July 2010.  The hearing transcript was associated with the claims file and reviewed.

The issues of increased ratings for the low back, neck, and extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In the July 2010 hearing, before promulgation of a decisionis on the appeal, the Veteran withdrew his appeals for higher ratings for the knees and hypertension.

2. The record shows objective evidence of mild incomplete paralysis in the bilateral upper and lower extremities.


CONCLUSIONS OF LAW

1. Regarding the issues of increased ratings for hypertension, left knee, and right knee, the criteria for withdrawal of the appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for two 10 percent ratings for bilateral upper extremity radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2014).

3. The criteria for two 10 percent ratings for bilateral lower extremity radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On the record in the July 2010 Board hearing, the Veteran withdrew his appeal of the denial of increased ratings for hypertension, left knee, and right knee disabilities in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeals of the denial for increased ratings for hypertension, left knee, and right knee disabilities, and the appeals are dismissed.  See 38 C.F.R. § 20.202.

II. Analysis

As this decision is a grant of partial benefits and a remand for additional development, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is not necessary.

The Veteran is service-connected for cervical and thoracolumbar spine disabilities.  The Diagnostic Codes for rating spinal disabilities instruct the rater to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, Note (1).  

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

For the lower extremities, paralysis of the sciatic nerve is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  Moderately severe and severe incomplete paralysis of the sciatic nerve is rated at 40 and 60 percent disability, respectively.  Id.  Severe incomplete paralysis is characterized by marked muscular atrophy.  Id.

For the upper extremities, paralysis of the median nerve, affecting the hand, index finger, and thumb, is rated under Diagnostic Code 8515.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis of the extremities.  Moderate and severe incomplete paralysis and complete paralysis are rated from 20 to 70 percent.  See id.

Following a review of the record, the Board concludes that the criteria for two 10 percent ratings for lower and upper extremity radiculopathy have been met.  See 38 C.F.R. § 4.124a, DC 8515, 8520.

The evidence shows objective signs of mild incomplete paralysis in the upper and lower extremities.  A November 2010 private provider recorded decreased sensation of the outer upper arms, radial forearm, thumb, and index finger.  The private provider also recorded reduced motor strength in the deltoids and biceps.  In the legs, the November 2010 private provider recorded decreased sensation on the soles of the feet and posterior legs.  He also found reduced motor strength during plantar flexion on both sides.  At the examinations, evaluations, and hearing, the Veteran reported pain radiating down his legs and arms with numbness and tingling and worse symptoms on the left side.  Based on the evidence, two 10 percent ratings are warranted for mild incomplete paralysis in the Veteran's bilateral upper and lower extremities.  See 38 C.F.R. § 4.124a, DC 8515, 8520.   

The issues of increased ratings for the Veteran's neck and low back are remanded to the RO for an additional examination.  As the upper and lower extremity radiculopathy is associated with these disabilities, the issues of entitlement to ratings in excess of 10 percent are also remanded.  
 

ORDER

The appeal for an increased rating for hypertension is dismissed.

The appeal for an increased rating for left knee disability is dismissed.

The appeal for an increased rating for right knee disability is dismissed.

A 10 percent rating for left upper extremity radiculopathy is granted.

A 10 percent rating for right upper extremity radiculopathy is granted.

A 10 percent rating for left lower extremity radiculopathy is granted.

A 10 percent rating for right lower extremity radiculopathy is granted.


REMAND

In the April 2011 VA examination, the Veteran reported flare-ups in neck pain once a week and increased pain with prolonged sitting or driving.  In the October 2010 VA examination, the Veteran reported flare-ups in low back pain with prolonged standing and over-exertion.  The examiners did not discuss whether the Veteran would have additional functional impairment during flare-ups.  As such, additional examinations and opinions are needed.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The issues of increased ratings for upper and lower extremity radiculopathy are intertwined with the neck and low back claims and also remanded.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his cervical and thoracolumbar spine and extremities.  The examiner should measure and record the level of disability in the neck, back, and extremities.  All appropriate testing should be done.  The examiner should address the following:

a. Range of motion testing should be conducted and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, the Veteran reported flare-ups of neck and back pain; estimate any additional loss of function during such periods, expressed in degrees.  The examiner should estimate any current additional functional loss but also estimate any functional loss in the neck at the time of the April 2011 examination and in the back at the time of the October 2010 examination.

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


